Bloodworth, J.
The defendant was convicted of hog stealing. There was no direct evidence that he or any one else stole the hog in question. The evidence as to his stealing it was entirely circumstantial, and, under the facts of this case, the court erred, as alleged in the 6th special ground of the motion for a new trial, in failing to instruct the jury as to the amount and character of proof necessary to warrant a conviction on circumstantial evidence. Hamilton v. State, 96 Ga. 301 (22 S. E. 528); Harris v. State, 18 Ga. App. 710 (90 S. E. 370), and cases cited in the opinion; Walker v. State, 31 Ga. App. 519 (120 S. E. 130). This error requires the grant of a new trial.
In view of the foregoing ruling and the nature of the other alleged errors, it will not be necéssary to pass upon them.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.